Citation Nr: 1018524	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
hepatitis B.  

2.  Entitlement to a rating in excess of 70 percent for a 
depressive disorder with posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to an effective date prior to November 9, 
2004, for the award of a 30 percent rating for bilateral 
plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the Veteran an increased rating, to 20 
percent, for his hepatitis B.  

This appeal also arises from a June 2005 rating decision, 
which denied the Veteran an increased rating for his 
depressive disorder.  In a March 2006 rating decision, he was 
granted an increased rating, to 30 percent, for bilateral 
plantar fasciitis, effective November 9, 2004.  He 
subsequently initiated and perfected appeals of these rating 
determinations, to include the effective date assigned his 
increased rating for bilateral plantar fasciitis.    

The Board observes that in an August 2006 written statement, 
the RO informed the Veteran that his August 2006 letter was 
not a timely notice of disagreement regarding the issues of 
hepatitis B and depressive disorder; however, the Board finds 
that he previously filed notices of disagreement, in 
September 2003 and July 2005, respectively, regarding these 
disabilities.  Thus, these appeals remain pending from the 
ratings decisions noted above.  

During the pendency of this appeal, the RO issued a March 
2007 Decision Review Officer's decision which granted the 
Veteran an increased rating, to 70 percent effective January 
10, 2005, for his psychiatric disability.  The Board notes 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  




FINDINGS OF FACT

1.  Hepatitis B is characterized by daily fatigue, malaise, 
and a minor loss in weight, without incapacitating episodes 
or abnormal blood or liver function tests.  

2.  A depressive disorder with PTSD is characterized by 
social isolation, nightmares, poor sleep, a depressed mood, 
feelings of hopelessness, and other symptoms indicative of 
serious but not total impairment.  

3.  At the time of receipt of the Veteran's September 22, 
1999, increased rating claim, bilateral plantar fasciitis was 
characterized by severe pain which was accentuated by use, 
and not relieved by pain medication or the use of orthopedic 
devices.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, 
for hepatitis B have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.114, Diagnostic Code (DC) 7345 (2009).  

2.  The criteria for a rating in excess of 70 percent for a 
depressive disorder with PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, DC 9434 
(2009).  

3.  The criteria for assignment of an effective date of 
September 22, 1999, for the award of a 30 percent rating for 
bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings Claims

The Veteran seeks increased ratings for his service-connected 
depressive disorder with PTSD and hepatitis B.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of a veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2009).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Veterans 
Claims Court held that staged ratings are also appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.  

Hepatitis B

The Veteran's hepatitis B is currently rated as 20 percent 
disabling under DC 7345, for chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).   

This code provides a 20 percent evaluation for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  

A 60 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.    

VA medical examination was afforded the Veteran in December 
2002, at which time his history of hepatitis B since 
approximately 1992 was noted.  He reported taking medication 
for his hepatitis since he was first diagnosed.  Current 
symptoms included nausea, loss of appetite, loss of energy, 
and vomiting twice a week.  His current weight was 190 
pounds.  A liver function test was within normal limits.  A 
liver ultrasound indicated it was diffusely heterogenous, 
without evidence of definite mass.  

Another VA medical examination was afforded the Veteran in 
July 2003.  His current symptoms included abdominal pain, 
loss of appetite, and loss of strength.  He continued to take 
medication.  On physical examination, his current weight was 
186 pounds, and he was without jaundice in the eyes or skin.  
His skin was without edema or lesions.  Some tenderness was 
noted in the abdomen, but his liver was not enlarged.  

The Veteran was again examined by VA personnel in May 2005, 
at which time he reported abdominal pain and general 
weakness.  His weight was 180 pounds, and he continued to 
take daily medication for his hepatitis B.  

Next, the Veteran was afforded VA medical examination in 
October 2006.  He reported a history of hepatitis B infection 
in 1990, and stated his current symptomatology included loss 
of appetite, fatigue, fever, muscle and joint pain, vomiting, 
nausea, and stress.  He reported a decrease in weight from 
190 to 170 pounds in the past 12 months.  Constant abdominal 
and groin pain was also reported.  He received ongoing 
treatment from VA for his hepatitis B, as well as regular 
medication.  He denied incapacitating episodes, but reported 
vomiting blood, which caused anemia.  He also reported the 
need for abdominal tapping annually.  

On physical examination, the Veteran's weight was 180 pounds, 
and he was well-developed, well-nourished, and in no acute 
distress.  His skin displayed no signs of jaundice.  His 
abdomen was tender to palpation, but was negative for masses 
or abnormal bowel sounds.  His hepatitis was noted to cause 
generalized muscle weakness of the legs, but no generalized 
muscle wasting.  He used crutches to walk secondary to leg 
weakness.  Complete blood count testing results were within 
normal limits, but his liver function testing result was 
abnormal.  Hepatitis B was confirmed.  

Another VA general medical examination was afforded the 
Veteran in June 2008.  He reported a 10 pound weight loss 
over the past two years.  Other symptoms included easy 
fatiguability, arthralgia, gastrointestinal pain and 
disturbances, vomiting, nausea, loss of appetite, and 
jaundice.  He reported incapacitating episodes monthly, 
lasting up to 12 days.  In the past year, he experienced 12 
episodes lasting a total of 36 days.  He also vomited blood 
on one occasion in the past year, but denied anemia or 
abdominal tapping of his liver.  He continued to receive 
regular medical care and medication for his hepatitis B.  

On physical examination, his weight was 170 pounds, and he 
was described as well-nourished, well-developed, and in no 
acute distress.  He was without signs of jaundice.  His 
abdomen was without tenderness on palpation or liver 
enlargement.  No generalized muscle weakness secondary to his 
hepatitis was noted.  Complete blood count testing was within 
normal limits, and liver function testing indicated no 
significant findings.  Hepatitis B was confirmed.  

The Veteran has also received regular VA outpatient treatment 
for his hepatitis B during the pendency of this appeal.  He 
has received daily medication and frequent liver function 
tests, but has not required hospitalizations for his 
hepatitis B.  His reported symptomatology on VA outpatient 
treatment mirrors that noted above.  

After considering the totality of the record, the Board finds 
the evidence to be in relative equipoise regarding the issue 
of entitlement to an increased rating for hepatitis B.  While 
he does not exhibit such symptoms as hepatomegaly or 
anorexia, and his complete blood counts and liver function 
tests have been within normal limits, he has exhibited 
gradual weight loss from 190 lbs. to 170 pounds, and also 
displayed fatigue, malaise, vomiting, and other 
incapacitating symptoms supportive of a 40 percent rating.  
Thus, in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 
40 percent rating for hepatitis B is warranted.  

However, a rating in excess of 40 percent is not warranted.  
While the Veteran has reported daily fatigue, malaise, and 
loss of appetite, with some weight loss, his weight loss has 
not been substantial, or resulted in malnutrition.  He has 
also not displayed hepatomegaly, or incapacitating episodes 
lasting six weeks or more during the past 12-month period.  

Overall, the preponderance of the evidence is against a 
rating in excess of 40 percent for hepatitis B.  
Additionally, because the Veteran has not displayed a level 
of disability in excess of that currently demonstrated, a 
staged rating is not warranted in the present case.    

In conclusion, the Board finds a rating of 40 percent, but no 
higher, is warranted.  As a preponderance of the evidence is 
against the award of a rating in excess of 40 percent, the 
benefit of the doubt doctrine is not applicable.    

Depressive Disorder with PTSD

The Veteran's depressive disorder with PTSD is currently 
rated as 70 percent disabling under DC 9434, for major 
depressive disorder.  This code utilizes the general rating 
formula for mental disorders, which provides a 70 percent 
rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.  38 C.F.R. 
§ 4.130, DC 9434 (2009).  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

A VA psychiatric examination was afforded the Veteran in 
August 2004.  He reported commencing psychiatric care in July 
2003 for depression.  He had been afforded both counseling 
and medication by VA.  His reported symptoms included a 
depressed mood, low energy, poor sleep, and feelings of 
worthlessness, secondary to his physical pain and medical 
condition.  

On objective examination, he was alert, cooperative, and 
adequately groomed and dressed.  His speech was within normal 
limits.  Some suicidal thoughts were reported.  He reported 
limited social interactions.  Auditory hallucinations were 
also noted.  His memory was intact, and he had some insight.  
A diagnosis of depressive disorder was given.  

A Global Assessment of Functioning (GAF) score of 65 was 
assigned, and the Veteran was found to be competent to manage 
his financial benefits.  The GAF is a scale reflecting the 
subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (4th Ed.).  

Another VA psychiatric examination was afforded the Veteran 
in May 2005.  He continued to receive counseling and 
medication from VA for his psychiatric symptoms.  His 
outpatient treatment clinical notation reflected a GAF score 
of 50.  A GAF score of 50-41 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessive rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Veteran also claimed PTSD as well as depression, stating 
he helped unload body bags at a military base in Germany 
during the first Persian Gulf War, and remained traumatized 
by this memory.  Current symptoms included poor sleep, low 
energy, a depressed mood, auditory hallucinations, social 
isolation, and hopelessness.  

On objective examination, the Veteran was alert and oriented, 
with a depressed affect.  No memory or cognitive impairment 
was observed.  He denied delusions.  He reported suicidal 
thoughts but no plans, and denied homicidal thoughts or 
plans.  While he was employed in a job as a clerk, he missed 
many days due to his various illnesses.  However, his 
supervisor was accommodating.  

The examiner found it likely that if the Veteran's job were 
to end, he would be unable to find another due to his 
disabilities.  The diagnoses included major depressive 
disorder, severe, and PTSD, moderate.  His current GAF was 
50, and he was competent.  A GAF score of 50-41 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

The Veteran was next afforded VA psychiatric examination in 
February 2006.  His reported symptoms included poor sleep, 
nightmares, flashbacks, intrusive thoughts, depression, 
hopelessness, low energy, irritability, and suicidal 
thoughts.  He also reported social isolation and impairment 
of his social and occupational functioning.  He was currently 
receiving medication for his psychiatric symptoms, but with 
poor results.  He reported two arrests for assault in the 
past year, without charges being pressed, and one ticket for 
reckless driving.  He was currently employed as an office 
clerk, but reported missing 370 days of work between 2001-
2005 due to his psychiatric disability.  

On mental evaluation, the Veteran was alert and fully 
oriented, with appropriate appearance and hygiene.  His 
behavior was appropriate as well, but his affect and mood 
were depressed.  His speech was within normal limits, and he 
demonstrated no delusional thinking.  He denied panic 
attacks.  Frequent alcohol use was noted as a coping 
mechanism.  Some auditory hallucinations were reported.  

His thought processes and judgment were within normal limits, 
as was his abstract thinking.  Memory was also within normal 
limits.  He denied homicidal ideation, but had some suicidal 
thoughts, without plans.  Depressive disorder with PTSD was 
confirmed, and a GAF score of 50 was noted.  The examiner 
considered the Veteran to be competent.  

Another VA psychiatric examination was afforded the Veteran 
in June 2008.  His reported symptoms included social 
isolation, depression, feelings of worthlessness and 
hopelessness, obsessive thoughts regarding traumatic 
experiences during military service, irritability, and 
hypervigilance.  He also reported nightmares, poor sleep, and 
difficulty focusing while at work.  He continued to be 
married and living with his wife, and reported a good 
relationship with extended family.  

Regarding treatment, he denied receiving any counseling or 
other treatment, and denied any psychiatric hospitalizations 
or emergency room visits.  He denied any legal problems.  A 
remote history of alcohol abuse was also reported, but he 
stated he has been sober for approximately 18 years.  No drug 
use was reported.  

On objective examination, the Veteran was fully oriented, and 
his clothing was within normal limits.  He reported a 
depressed mood.  His speech was of normal rate and volume, 
and his communication was normal.  He denied panic attacks, 
delusions, hallucinations, obsessions, and compulsions.  His 
thought processes were intact.  No homicidal or suicidal 
thoughts were reported.  However, he did report intrusive 
memories, nightmares, and concentration problems.  The final 
impression was of major depressive disorder, single episode, 
and PTSD, chronic, moderate.  

A GAF score of 55 was assigned, and the Veteran was 
considered competent to manage his financial benefits.  A GAF 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers). 

The Board finds the preponderance of the evidence is against 
a 100 percent rating for the Veteran's depressive disorder 
with PTSD.  Upon review of the totality of the record, the 
evidence does not reflect total impairment due to this 
disability.  In that regard, despite his social isolation, 
sleep difficulties, and depressed mood, he has generally 
maintained that he has no suicidal or homicidal ideations.  
He also has remained employed for the past several years, and 
has been judged competent by all examiners of record.  

Moreover, the evidence does not show that he demonstrates 
grossly inappropriate behavior, or is a threat to himself or 
others.  He also is married and spends time with his wife and 
family.  There is no evidence that he is disoriented, suffers 
from memory loss, has persistent delusions, or any other 
signs of total occupational and social impairment.  He has 
been able to communicate clearly and intelligently with VA 
examiners, and has also advanced his assertions on his own 
behalf before VA.  

During the pendency of this appeal, he has been given GAF 
scores in the 50-60 range, indicative of serious but not 
total impairment due to his psychiatric disability.  In 
short, the Board finds that the preponderance of the evidence 
is clearly against assignment of a 100 percent rating at this 
time.  Additionally, because he has not displayed a level of 
disability in excess of that currently demonstrated, a staged 
rating is not warranted in the present case.    

In conclusion, the Board finds a rating in excess of 70 
percent is not warranted for a depressive disorder with PTSD.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable.  

With respect to both of the claims for increased ratings, the 
Board has also considered his statements that his 
disabilities are worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's disabilities has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  Nonetheless, as 
noted above, the appeal for hepatitis B is granted; however, 
the appeal for a higher rating for a psychiatric disability 
is denied.

Extraschedular Consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, he has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe a veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether a veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
diagnostic codes for the disabilities at issue.  The Board 
observes that he is currently employed, and has not required 
recent or frequent hospitalization for his hepatitis B or 
psychiatric disability.  His service-connected disabilities 
are not shown to prevent all forms of employment, as he is 
currently working.  

In short, the rating criteria contemplate not only his 
symptoms but the severity of his disabilities.  The Board 
does not find that the schedular criteria have been 
inadequate for rating the manifestations of the service-
connected disability.  See 38 U.S.C.A. § 1155 (disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

Earlier Effective Date Claim

The Veteran seeks an effective date prior to November 9, 
2004, for the award of a 30 percent rating for bilateral 
plantar fasciitis.  The effective date for the grant of an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of the receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (2009).  

In the present case, the Veteran was granted an increased 
rating, from 10 to 30 percent under DC 5276, flatfoot, 
acquired, within a February 2006 Board decision.  This code 
provides a 30 percent rating is assigned for severe bilateral 
pes planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, DC 5276 
(2009).  

The Board found evidence of accentuated bilateral pain on 
use, not relieved by pain medication or orthopedic devices.  
However, it was left to the RO to implement the Board's 
determination and assign an effective date.  

The RO assigned an effective date of November 9, 2004, based 
on a podiatry clinical notation which diagnosed recalcitrant 
bilateral plantar fasciitis and prescribed crutches and 
orthopedic devices.  However, as the Board noted within its 
February 2006 decision, the Veteran's claim for an increased 
rating was received in September 1999.  Nevertheless, the RO 
determined bilateral plantar fasciitis did not warrant a 30 
percent rating until November 9, 2004.  The Veteran has 
contested this determination.  

On receipt of his increased rating claim, the Veteran was 
afforded VA examination in March 2000.  He reported bilateral 
foot pain with prolonged walking, and was observed to walk 
with a cane and to grimace throughout the examination.  On 
objective evaluation, his feet demonstrated moderate pes 
planus and tenderness in the arches bilaterally.  The 
examiner diagnosed bilateral pes planus.  

An RO rating action of April 2000 granted an increased 
rating, to 10 percent, for bilateral pes planus, effective 
September 22, 1999, the date of receipt of the Veteran's 
claim.  

A May 2000 VA podiatry consultation showed that the Veteran 
complained of bilateral heel pain, worse when walking.  
Physical examination was unremarkable.  The clinician's 
impression was of plantar fasciitis, and also ankle 
instability by history only.

On VA examination in September 2000, the Veteran complained 
that prolonged standing at his workplace was aggravating his 
bilateral foot pain.  He was observed to walk with a cane and 
to grimace throughout the examination.  Inspection of the 
feet revealed mild pes planus.  The examiner's impression was 
of minimal bilateral pes planus.  However, the radiologist's 
interpretation of a concurrent bilateral foot X-ray was of no 
evidence of a pes planus deformity.  

A February 2001 VA podiatry clinic note reflected a current 
podiatric diagnosis of bilateral moderate plantar fasciitis, 
symptomatic and nonresponsive to nonsteroidal anti-
inflammatory drugs.  Current treatment consisted of rest and 
orthosis.  The Veteran complained of sharp pain on the 
bottoms of both feet especially in the morning, which 
eventually resolved during the day with walking.  He 
continued to use a cane for support.

During his June 2003 RO hearing, the Veteran testified that 
he experienced a tingling sensation in the feet.  He also 
stated that he had difficulty ascending or descending stairs, 
and that he could walk no more than 50 yards unless wearing 
shoes with orthotic insoles, and he was unable to take oral 
anti-inflammatory medications due to his hepatitis.  It was 
noted that he currently worked full-time as a clerk.

On VA medical examination in September 2003, the Veteran was 
noted to have an antalgic gait, to grimace, to use a cane in 
his right hand, and to limp with his legs and feet.  He 
worked as a clerk, and stated that over the past 12 months he 
had lost 5 days of work due to his feet.  He complained of 
foot and ankle pain at a 10/10 intensity that kept him awake 
at night.  He stated that he could stand for 10 minutes at a 
time; he endorsed foot pain but did not complain of weakness 
or fatigability.  He also indicated that orthotics made his 
foot pain worse.  

Physical examination revealed metatarsus varus deformity of 
the first, second, and third metatarsals bilaterally; 
however, he was without painful motion, edema, weakness, 
instability, or tenderness to palpitation in either foot when 
the Veteran was distracted.  The examiner noted that the 
Veteran had functional limitation of standing or walking to 
10 minutes or less.  There was no evidence of abnormal 
weightbearing of the feet.  The examiner diagnosed bilateral 
metatarsalgia.  

During an April 2004 Board hearing, the Veteran stated that 
his foot pain was 10/10, and that pain medication provided 
only temporary relief for his foot pain.  His foot pain 
caused him problems in bearing weight, and his feet were 
sensitive to touch; the area of greatest sensitivity was the 
area of the heel.  The Veteran stated that his foot pain did 
not really affect his job performance, since he had a desk 
job.  

VA podiatry clinic notes, dated in November and December 
2004, indicate that the Veteran was issued a night splint for 
recalcitrant plantar fasciitis of the right foot, without 
noticeable improvement.  He was also issued a 3D boot and a 
pair of crutches.  

After considering the totality of the record between 
September 22, 1999, the date of the Veteran's claim, and 
November 9, 2004, the effective date assigned by the RO, the 
Board finds the evidence in relative equipoise.  While the 
Veteran's bilateral plantar fasciitis was generally described 
as between mild and moderate during this period, he was also 
prescribed orthopedic devices for his shoes, and provided 
pain medication for his feet.  He was also observed to limp, 
to display an antalgic gait, and to use a cane to aid 
mobility.  He also reported severe pain of the feet.  

Overall, this evidence is at least suggestive of severe 
impairment.  For these reasons, the Board, affording the 
Veteran the benefit of the doubt, concludes the criteria were 
met for a 30 percent rating effective September 22, 1999, the 
date of receipt of the Veteran's claim.  

However, an effective date prior to September 22, 1999, is 
not warranted, as competent evidence supporting a 30 percent 
rating for bilateral plantar fasciitis within a year prior 
has not been presented.  The record is essentially void of 
any medical evidence of severe impairment due to bilateral 
plantar fasciitis for a year prior to receipt of the 
September 9, 1999, claim.  

Hence, an effective date prior to date of receipt of claim is 
not warranted.  As a preponderance of the evidence is against 
the award of an effective date prior to September 22, 1999, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In November 2002, August 2004, May 2005, September 2006, and 
April 2007 letters, he was notified of the information and 
evidence needed to substantiate and complete the claims on 
appeal.  Additionally, the September 2006 letter provided him 
with the general criteria for the assignment of an effective 
date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the August 2003, November 2004, and March 
2006 adverse determinations on appeal; thus, no timing issue 
exists with regard to the notice provided the claimant.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the Veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the claims files.  The RO has obtained service treatment 
records, as well as VA and non-VA medical records.  

He has also been afforded VA medical examinations on several 
occasions, most recently in June 2008.  The Board notes that 
the VA examination reports contain sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and 
are adequate for purposes of this appeal.  The Board is not 
aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claims at this time is warranted.  


ORDER

A rating of 40 percent, but no higher, for hepatitis B is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A rating in excess of 70 percent for a depressive disorder 
with PTSD is denied.  

An effective date of September 22, 1999, but no earlier, for 
the award of a 30 percent rating for bilateral plantar 
fasciitis is granted.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


